Exhibit 10.1

 

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Fourth Amendment”) is made effective as of the 6th day
of September, 2019, by and among WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation
(“Parent”), and PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 



R E C I T A L S

 

WHEREAS, Lender, Borrower and Parent are parties to that certain Second Amended
and Restated Warehousing Credit and Security Agreement, dated as of September
11, 2017, by and among Borrower, Parent, and Lender, as amended by that First
Amendment to Second Amended and Restated Warehousing Credit and Security
Agreement, dated as of September 15, 2017, that Second Amendment to Second
Amended and Restated Warehousing Credit and Security Agreement, dated as of
September 10, 2018, and that Third Amendment to Second Amended and Restated
Warehousing Credit and Security Agreement, dated May 20, 2019 (as amended, the
“Credit Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lender agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (each such term as defined
in the Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and Lender has agreed, pursuant to the terms
hereof, to modify certain terms of the Credit Facility Agreement as set forth in
this Second Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Second Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.           Recitals. The Recitals are hereby incorporated into this
Second Amendment as a substantive part hereof.

 

Section 2.           Definitions. Terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.           Amendments to Credit Facility Agreement. The Credit
Facility Agreement is hereby amended as follows:

 

(a)           Section 1.2 of the Credit Facility Agreement is hereby deleted and
replaced with the following:

 

“The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”): (a) September 8, 2020 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lender; and (b) the
date the Warehousing Commitment is terminated and the Warehousing Advances
become due and payable under Section 10.2(a) or 10.2(b).”

 



 

 

 

(b)           The first sentence of Section 3.4 of the Credit Facility Agreement
is hereby amended and restated as follows:

 

“Borrower shall pay to Lender an annual facility fee in an amount equal to
fifteen (15) basis points of the Standard Warehousing Credit Limit (the
“Facility Fee”), to be paid quarterly in arrears, commencing on the first
Business Day of each Calendar Quarter following the Closing Date during the term
of this Agreement.”

 

(c)           Section 3.13 of the Credit Facility Agreement is hereby deleted
and replaced with the following:

 

“Borrower shall have the right, upon no less than five days prior written notice
to Lender, during the term of this Agreement, to request one or more incremental
increases to the Standard Warehousing Credit Limit, in amounts of One Hundred
Million Dollars ($100,000,000.00) each (each is herein a “Minimum Incremental
Amount”), up to the Maximum Warehousing Credit Limit. Borrower’s notice shall
indicate (i) the amount of the incremental increase of the Standard Warehousing
Credit Limit and (ii) the effective date for the increase of the Standard
Warehousing Credit Limit. Any incremental increase shall be made at the sole
discretion of Lender. Provided such incremental increase is approved by Lender,
said incremental increase of the Standard Warehousing Credit Limit shall remain
in effect for a period of forty five (45) days following such effective date.”

 

Section 4.           Ratification, No Novation, Effect of Modifications. Except
as may be amended or modified hereby, the terms of the Credit Facility Agreement
are hereby ratified, affirmed and confirmed and shall otherwise remain in full
force and effect. Nothing in this Second Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

Section 5.           Amendments. This Second Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.           Waiver. The Lenders shall not be deemed to have waived the
exercise of any right which they hold under the Credit Facility Agreement unless
such waiver is made expressly and in writing (and no delay or omission by any
Lender in exercising any such right shall be deemed a waiver of its future
exercise). No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Second Amendment is made and accepted without prejudice to
any of such rights and remedies.

 



2

 

 

Section 7.           Governing Law. This Second Amendment shall be given effect
and construed by application of the law of the Commonwealth of Pennsylvania.

 

Section 8.           Headings. The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.           Severability. No determination by any court, governmental
body or otherwise that any provision of this Second Amendment or any amendment
hereof is invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other such provision or (ii) such provision in any
circumstance not controlled by such determination. Each such provision shall be
valid and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable law.

 

Section 10.         Binding Effect. This Second Amendment shall be binding upon
and inure to the benefit of Borrower, Parent, Lender, and their respective
permitted successors and assigns.

 

Section 11.         Counterparts. This Fourth Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



3

 

 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Fourth Amendment under their respective seals as of the day and year first
written above.

 

  WALKER & DUNLOP, LLC, as Borrower               By: /s/ Stephen Theobald  
Name: Stephen Theobald   Title: Executive Vice President & Chief Financial
Officer               WALKER & DUNLOP, INC., as Parent               By: /s/
Stephen Theobald   Title: Executive Vice President & Chief Financial Officer    
          PNC BANK, NATIONAL ASSOCIATION, as Lender               By: /s/ Steven
Pachla   Name: Steven Pachla   Title: Vice President





 



FOURTH AMENDMENT TO SECOND AMENDED AND RESATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT



 



 

